Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-17-2006

USA v. Bowley
Precedential or Non-Precedential: Precedential

Docket No. 05-3460




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"USA v. Bowley" (2006). 2006 Decisions. Paper 1500.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1500


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      No: 05-3460

                           UNITED STATES OF AMERICA,
                                          Appellant

                                             v.

                                    GARY BOWLEY

                      Appeal from the United States District Court
                                  of the Virgin Islands
                               (Crim. No. 04-cr-00169-1)
                  District Judge: Hon. Raymond L. Finch, Chief Judge

                               Argued: December 8, 2005

                Before: SCIRICA, Chief Judge, McKEE, Circuit Judge,
                        and NYGAARD, Senior Circuit Judge

                           ORDER AMENDING OPINION

      IT IS HEREBY ORDERED that the slip opinion filed in this case on January 26,

2006, be amended as follows:

      On pages 5 and 6, delete the following paragraph:

      However, since the crime the VIPD officers initially arrested Bowley for
      (illegal reentry in violation of 8 U.S.C. § 1326(a), (b)(2)) is a
      misdemeanor, the district court held that Bowley’s arrest was unlawful.
      Virgin Islands police can only arrest for a misdemeanor when the crime is
      committed in their presence. See 5 V.I.C. § 3562. The district court ruled
      that “[i]llegal reentry is not a continuing violation, but is completed at the
      time of entry . . . or when an alien has reached a place of repose within the
      country.” App. 7. Accordingly, Bowley had not violated 8 U.S.C. §
      1326(a), (b)(2) in the police officers’ presence, and the court therefore
      concluded that the police officers lacked statutory authority to arrest him.


                                             1
and replace it with

         However, since the crime the VIPD officers initially arrested Bowley for
         (illegal entry in violation of 8 U.S.C. § 1325) is a misdemeanor, the district
         court held that Bowley’s arrest was unlawful. Virgin Islands police can
         only arrest for a misdemeanor when the crime is committed in their
         presence. See 5 V.I.C. § 3562. The district court ruled that “[i]llegal entry
         is not a continuing violation, but is completed at the time of entry . . . or
         when an alien has reached a place of repose within the country.” App. 7.
         Accordingly, Bowley had not violated 8 U.S.C. § 1325 in the police
         officers’ presence, and the court therefore concluded that the police officers
         lacked statutory authority to arrest him.


                                                   BY THE COURT:


                                              /s/ Theodore A. McKee
                                                   Circuit Judge

Dated:       February 17, 2006




                                               2